Per Curiam,
This case is affirmed by an equal division.
Feb. 13, 1889. Motion for re-argument before a full Bench.
The following reasons were assigned in support of the motion: 1. The affirmance by an equal division, having been occasioned by the absence of one of the Judges, and the sitting of the Judge who tried the case in the court below, has deprived petitioner of his right *167to writ of error. 2. The affirmance was reached by considering, first, the arguments in the paper books or at the hearing, or, second, some principle not suggested by counsel. 3. The facts proved at the trial demonstrate, first, either an attempt to defeat the law for punishing offenders, or, second, the procuring of a promissory note by false, immoral and illegal means, and without consideration. 4. The law points raised remain unsettled. 5. The plaintiff in error, being an accommodation endorser, without consideration, which was known to defendant in error, is entitled to a full hearing by all the judges. If he pays the judgment it will be on a mere legal technicality. 6. The questions involved are of great interest to the commercial public.
Per Curiam. — Feb. 18, 1889. — Motion denied.
W. M. S., Jr.
Cf. Fulton v. Hood, 34 Pa. 365, commented on in National Bank of Oxford v. Kirk, 90 Pa. 51. See, also, Swope v. Ins. Co., 93 Pa. 251.